Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 30, 2007                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  131994(66)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 131994
  v                                                                 COA: 259532
                                                                    Saginaw CC: 04-024226-FC
  TRUMON DONTAE CANNON,
             Defendant-Appellant.
  ___________________________________

                On order of the Chief Justice, the motion by plaintiff-appellee for extension
  of the time for filing their brief and appendix is considered and the time is extended to
  November 20, 2007.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 30, 2007                   _________________________________________
                                                                               Clerk